DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/04/2021 has been entered.

Claim Objections
Claim 3 is objected to because of the following informalities: it appears that in line 2, before “the plurality of gas injectors”, -- wherein -- should be inserted.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: it appears that in line 2, “is” should read -- are --.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: it appears that in line 3, “is” should read -- are --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14-lines 11-12, the limitation “a stage configured to support a substrate within the second space and configured to heat the substrate” is confusing since it is not clear how the stage itself would heat the substrate. It should be noted that the specification of the instant claimed invention discloses that a heater inside the stage is the means that heat the substrate (see, for example, reference number 121 in the drawings, paragraph 0030 of the specification and claim 18). Correction and/or clarification are/is required.
The limitation “the stage comprises a stage heater configured to heat the substrate supported on the stage” in claim 18, lines 1-2, is confusing since it is not clear if the heater claimed in claim 18 is different from the means that heat the substrate claimed in claim 14, lines 11-12. Correction and/or clarification are/is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10, 12-16, 18, 20-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, US 2017/0029942 in view of Kinoshita et al., US 5,518,572 or Iwamura et al., US 5,753,886 or Paterson et al., US 2008/0178805 or Shibata et al., US 2006/0042545 and Uemura et al., US 2016/0372305 or Murakami et al., US 2008/0057344 or Murakami et al., US 2006//0231032 and McChesney et al., US 2013/0228283.
	Matsumoto shows the invention substantially as claimed including a semiconductor manufacturing apparatus, comprising; a process chamber; a plate 59 dividing an interior space of the process chamber into a first interior space in which 
	Matsumoto does not expressly disclose that the plate 59 comprises an insulating plate including a low thermal conductivity material including ceramic or quartz.  Kinoshita et al. discloses a multilayer plate 25 comprising an insulating glass layer 25B and a reflector layer 25C; see, for example, figs. 5A-5B, and their descriptions.  Additionally, Iwamura et al. discloses a multilayer plate 30 comprising an insulating ceramic layer 32a and a reflector layer 30a.  Furthermore, Paterson et al. discloses a multilayer plate 10 comprising an insulating ceramic layer and a reflector layer 44 (see, for example, fig. 1, and its description).  Also, Shibata et al. discloses a multilayer plate comprising an insulating ceramic or quartz layer 1 and a reflector 7 (see, for example, figs. 3A and 8-10, and their descriptions).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Matsumoto as to comprise a multilayer plate because such structure is known and used in the art as a suitable structure for improving the plasma characteristics, extending the service life of the plate, and minimizing contamination within the processing chamber.  It should be noted that the plate of the apparatus of Matsumoto modified by Kinoshita et al. or Iwamura et al. or Paterson et al. or Shibata et al., would thermally isolate the first interior space of the process chamber from the second interior space of the process chamber.

	With respect to the plurality of gas injectors installed on the radiator, it should be noted that Uemura et al. further discloses a gas introducing ring 204, Murakami et al. ‘344 further discloses a gas introducing means 64, and Murakami et al. ‘032 further disclose a gas introducing means 44, wherein the gas introducing means are installed around/adjacent the ring-shaped radiator, thereby effectively and efficiently heating the process gas being introduced. Furthermore, McChesney et al., a radiator/heater 74/66 having gas injecting means 68 installed on the radiator/heater (see, for example, figs. 4B-5 and 7A and their descriptions). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Matsumoto et al. modified by Kinoshita et al. or Iwamura et al. or Paterson et al. or Shibata et al., and Uemura et al. or Murakami et al. ‘344 or Murakami 
 	With respect to claim 2, it should be noted that the plate 59 of Matsumoto is made of aluminum and would reflect/block radiation between the first space and the second space.
	Regarding claims 3, 6 and 18, it should be noted that the apparatus of Matsumoto further comprises a gas injector 57a configured to inject the process gas supplied from the gas supply into the first interior space and towards the center of the process chamber; and the stage 3 comprises a stage heater 27 configured to heat the substrate while it is supported on the stage.
	Concerning claims 4, 12, 16 and 22, it should be noted that the apparatus of 
Matsumoto et al. modified by Kinoshita et al. or Iwamura et al. or Paterson et al. or Shibata et al., and Uemura et al. or Murakami et al. ‘344 or Murakami et al. ‘032 and McChesney et al., would comprise a ring-shaped radiator configured to heat the process gas supplied from the gas supply and passing through the gas injector; and would thermally isolate the first interior space of the process chamber that includes the heating element from the second interior space of the process chamber that includes the stage.

	With respect to claims 10, 14 and 20, Matsumoto discloses that the apparatus further comprises a plasma generator 35 configured to generate plasma in the first interior space, from the process gas.  Furthermore, Matsumoto discloses that the plasma generator could be an inductive coupled plasma generator (see, for example paragraph 0140).
	Concerning claim 13, it should be noted that the apparatus of Matsumoto et al. modified by Kinoshita et al. or Iwamura et al. or Paterson et al. or Shibata et al., and Uemura et al. or Murakami et al. ‘344 or Murakami et al. ‘032 and McChesney et al., would comprise one of the claimed heating elements. 
	Regarding claims 15 and 21, it should be noted that the reflector of the apparatus of Matsumoto et al. modified by Kinoshita et al. or Iwamura et al. or Paterson et al. or Shibata et al., and Uemura et al. or Murakami et al. ‘344 or Murakami et al. ‘032 and 
	Additionally, with respect to claim 20, it should be noted that in the apparatus of Matsumoto et al. modified by Kinoshita et al. or Iwamura et al. or Paterson et al. or Shibata et al., and Uemura et al. or Murakami et al. ‘344 or Murakami et al. ‘032 and McChesney et al., the process chamber includes a first interior space in which plasma is generated and a second interior space in which a substrate is processed; the insulating plate would thermally isolate the first interior space from the second interior space and includes a first through hole through which plasma is transmitted from the first space to the second space.  Additionally, it should be noted that the gas supply of Matsumoto supplies a process gas 81 including carbon into the first interior space (see, for example, fig. 1). 

	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, US 2017/0029942 in view of Kinoshita et al., US 5,518,572 or Iwamura et al., US 5,753,886 or Paterson et al., US 2008/0178805 or Shibata et al., US 2006/0042545 and Uemura et al., US 2016/0372305 or Murakami et al., US 2008/0057344 or Murakami et al., US 2006//0231032 and McChesney et al., US 2013/0228283, as applied to claims 1-4, 6-8, 10, 12-16, 18, 20-22 and 25 above, and further in view of Liang et al., US 2018/0342374.
Matsumoto, Kinoshita et al., Iwamura et al., Paterson et al., Shibata et al., Uemura et al., Murakami et al. ‘344, Murakami et al. ‘032 and McChesney et al. are applied as above.  The apparatus of Matsumoto et al. modified by Kinoshita et al. or Iwamura et al. or Paterson et al. or Shibata et al., and Uemura et al. or Murakami et al. 
With respect to the air pocket being filled with air, it should be noted that such limitation is directed to a method limitation instead of and apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. It should be noted that the air pocket of the apparatus of Matsumoto et al. modified by Kinoshita et al. or Iwamura et al. or Paterson et al. or Shibata et al., and Uemura et al. or Murakami et al. ‘344 or Murakami et al. ‘032 and McChesney et al., is capable of being filled with air, if the method to be performed within the apparatus requires it.

Claims 1-4, 6-8, 10, 12-16, 18, 20-22 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al., US 2006/0042545 in view of Matsumoto, US 2017/0029942  and Uemura et al., US 2016/0372305 or Murakami et al., US 2008/0057344 or Murakami et al., US 2006//0231032 and McChesney et al., US 2013/0228283 
	Shibata et al. shows the invention substantially as claimed including a manufacturing apparatus, comprising; a process chamber; an insulating plate 1 dividing an interior space of the process chamber into a first interior space in which plasma is generated and a second interior space in which the plasma generated in the first space is diffused, the insulating plate thermally isolating the first interior space from the second interior space; a gas supply (not shown) configured to supply a process gas to the first interior space; a radiator 7 configured to heat the first interior space; and a stage (not shown) disposed within the second space and configured to support a substrate 5 therein; wherein the insulating plate includes a low thermal conductivity material such as ceramic or quartz see, for example, figs. 3A and 8-10, and their descriptions.  It should be noted that the insulating plate of the apparatus of Shibata et al. would thermally isolates the first interior space of the process chamber from the second interior space of the process chamber.
Shibata et al. does not expressly disclose the plurality of gas injectors, Matsumoto discloses an apparatus comprising gas injectors 57a coupled to a gas ring 57, the gas injectors injecting gas into a first interior space in the chamber.  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Shibata et al., as to comprise a plurality of gas injectors around the first interior space because such configuration is known and used in the art as a suitable configuration for effectively, efficiently and uniformly introducing gas into the chamber.  

 the configuration of the claimed radiator is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed radiator is significant.
	With respect to a plurality of gas injectors installed on the radiator, it should be noted that Uemura et al. further discloses a gas introducing ring 204, Murakami et al. ‘344 further discloses a gas introducing means 64, and Murakami et al. ‘032 further disclose a gas introducing means 44, wherein the gas introducing means are installed around/adjacent the ring-shaped radiator, thereby effectively and efficiently heating the process gas being introduced. Furthermore, McChesney et al., a radiator/heater 74/66 having gas injecting means 68 installed on the radiator/heater (see, for example, figs. 4B-5 and 7A and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Shibata et al., as to comprise the claimed gas injectors installed 
	With respect to claim 2, it should be noted that the apparatus of Shibata et al. further discloses a reflector plate 7 which would block radiation heat between the first space and the second space.
	Regarding claims 3, it should be noted that the apparatus of Shibata et al. modified by Matsumoto et al. and Uemura et al. or Murakami et al. ‘344 or Murakami et al. ‘032 and McChesney et al., would comprise a plurality of gas injectors configured to inject the process gas supplied from the gas supply into the first interior space and towards the center of the process chamber. 
With respect to claims 4, 12, 16 and 22 it should be noted that the apparatus of Shibata et al. modified by Matsumoto et al. and Uemura et al. or Murakami et al. ‘344 or Murakami et al. ‘032 and McChesney et al., would comprise a ring-shaped radiator configured to heat the process gas supplied from the gas supply and passing through the gas injector; and would thermally isolate the first interior space of the process chamber that includes the heating element from the second interior space of the process chamber that includes the stage.  
	Regarding claims 6 and 18, Shibata et al. does not expressly discloses that the stage comprises a heater.  Murakami et al. ‘344 discloses a stage 52 comprising a heater 
	Regarding claims 7-8, 18 and 20, the claims are directed to method limitations instead of apparatus limitations and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. The apparatus of Shibata et al. modified by Matsumoto et al. and Uemura et al. or Murakami et al. ‘344 or Murakami et al. ‘032 and McChesney et al., is capable of being used so that the radiator heats the first space to the claimed first temperature, and the stage heater heats the substrate to the claimed second temperature, if the method to be perform within the apparatus requires it.
	With respect to claims 10, 14 and 20, Shibata et al. discloses that the apparatus further comprises a plasma generator 4 configured to generate plasma in the first interior space, from the process gas, wherein the plasma generator is configured to generate an inductively coupled plasma, a capacitive coupled plasma or a microwave plasma.

	Regarding claims 15 and 21, it should be noted that the reflector of the apparatus of Shibata et al. modified by Matsumoto et al. and Uemura et al. or Murakami et al. ‘344 or Murakami et al. ‘032 and McChesney et al., is a plate shape and would comprise a second through hole communicating with a first through hole in the insulating plate.
	Additionally, with respect to claim 20, it should be noted that in the apparatus of Shibata et al. modified by Matsumoto et al. and Uemura et al. or Murakami et al. ‘344 or Murakami et al. ‘032 and McChesney et al., the process chamber includes a first interior space in which plasma is generated and a second interior space in which a substrate is processed; the insulating plate would thermally isolate the first interior space from the second interior space and includes a first through hole through which plasma is transmitted from the first space to the second space. Additionally, it should be noted that the gas supply of Shibata et al. supplies a process gas including carbon into the first space (see, for example, paragraph 0096). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al., US 2006/0042545 in view of Matsumoto, US 2017/0029942  and Uemura et al., US 2016/0372305 or Murakami et al., US 2008/0057344 or Murakami et al., US 2006//0231032 and McChesney et al., US 2013/0228283, as applied to claims 1-4, 6-8, 10, 12-16, 18, 20-22 and 25 above, and further in view of Liang et al., US 2018/0342374.

With respect to the air pocket being filled with air, it should be noted that such limitation is directed to a method limitation instead of and apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention. It should be noted that the air pocket of the apparatus of Shibata et al. modified by Matsumoto et al. and Uemura et al. or Murakami et al. ‘344 or Murakami et al. ‘032 and McChesney et al., is capable of being filled with air, if the method to be performed within the apparatus requires it.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kouzuma et al. (US 2018/0090345) is cited for its teaching of an apparatus comprising a plate dividing an interior space of a process chamber and a radiator. Kobayashi et al. (US 2017/0229290) is cited for its teaching of an apparatus comprising a plate dividing an interior space of a process chamber and a radiator. Ouye et al. (US 2012/0090784) is cited for its teaching of a ring-shaped heater.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



February 26, 2022